Exhibit 10.9

 

GLOBAL PAYMENTS INC.

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

   PURPOSE    1

1.1

  

General

   1

ARTICLE 2

   EFFECTIVE DATE    1

2.1

  

Effective Date

   1

ARTICLE 3

   DEFINITIONS    1

3.1

  

Definitions

   1

ARTICLE 4

   ADMINISTRATION    5

4.1

  

Committee

   5

4.2

  

Actions and Interpretations by the Committee

   6

4.3

  

Authority of Committee

   6

4.4

  

Award Certificates

   7

ARTICLE 5

   SHARES SUBJECT TO THE PLAN    8

5.1

  

Number of Shares

   8

5.2

  

Lapsed Awards

   8

5.3

  

Stock Distributed

   8

5.4

  

Limitation on Awards

   8

ARTICLE 6

   ELIGIBILITY    8

6.1

  

General

   8

ARTICLE 7

   STOCK OPTIONS    9

7.1

  

General

   9

7.2

  

Incentive Stock Options

   9

ARTICLE 8

   STOCK APPRECIATION RIGHTS    11

8.1

  

Grant of Stock Appreciation Rights

   11

ARTICLE 9

   PERFORMANCE AWARDS    11

9.1

  

Grant of Performance Awards

   11

9.2

  

Performance Goals

   11

9.3

  

Right to Payment

   12

9.4

  

Other Terms

   12

 

1



--------------------------------------------------------------------------------

ARTICLE 10

  

RESTRICTED STOCK AWARDS

   12

10.1

  

Grant of Restricted Stock

   12

10.2

  

Issuance and Restrictions

   12

10.3

  

Forfeiture

   13

10.4

  

Certificates for Restricted Stock

   13

ARTICLE 11

   DIVIDEND EQUIVALENTS    13

11.1

  

Grant of Dividend Equivalents

   13

ARTICLE 12

   STOCK OR OTHER STOCK-BASED AWARDS    13

12.1

  

Grant of Stock or Other Stock-Based Awards

   13

ARTICLE 13

   PROVISIONS APPLICABLE TO AWARDS    14

13.1

  

Stand-Alone, Tandem, and Substitute Awards

   14

13.2

  

Exchange Provisions

   14

13.3

  

Term of Awards

   14

13.4

  

Form of Payment of Awards

   14

13.5

  

Limits on Transfer

   14

13.6

  

Beneficiaries

   15

13.7

  

Stock Certificates

   15

13.8

  

Acceleration upon Death or Disability

   15

13.9

  

Acceleration for Any Other Reason

   15

13.10

  

Effect of Acceleration

   16

13.11

  

Retirement

   16

13.12

  

Qualified Performance-Based Awards

   16

13.13

  

Termination of Employment

   17

ARTICLE 14

   CHANGES IN CAPITAL STRUCTURE    18

14.1

  

General

   18

ARTICLE 15

   AMENDMENT, MODIFICATION AND TERMINATION    18

15.1

  

Amendment, Modification and Termination

   18

15.2

  

Awards Previously Granted

   19

ARTICLE 16

   GENERAL PROVISIONS    19

16.1

  

No Rights to Awards; Non-Uniform Determinations

   19

16.2

  

No Shareholder Rights

   19



--------------------------------------------------------------------------------

16.3

  

Withholding

   19

16.4

  

No Right to Continued Service

   20

16.5

  

Unfunded Status of Awards

   20

16.6

  

Indemnification

   20

16.7

  

Relationship to Other Benefits

   20

16.8

  

Expenses

   20

16.9

  

Titles and Headings

   21

16.10

  

Gender and Number

   21

16.11

  

Fractional Shares

   21

16.12

  

Government and Other Regulations

   21

16.13

  

Governing Law

   22

16.14

  

Additional Provisions

   22

16.15

  

No Limitations on Rights of Company

   22

 



--------------------------------------------------------------------------------

GLOBAL PAYMENTS INC.

AMENDED AND RESTATED 2000 LONG-TERM INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1 GENERAL. The purpose of the Global Payments Inc. Amended and Restated 2000
Long-Term Incentive Plan (the “Plan”) is to promote the success, and enhance the
value, of Global Payments Inc. (the “Company”), by linking the personal
interests of employees, officers and directors of the Company or any Affiliate
(as defined below) to those of Company shareholders and by providing such
persons with an incentive for outstanding performance. The Plan is further
intended to provide flexibility to the Company in its ability to motivate,
attract, and retain the services of employees, officers and directors upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent. Accordingly, the Plan permits the grant of
incentive awards from time to time to selected employees, officers and
directors.

 

ARTICLE 2

EFFECTIVE DATE

 

2.1 EFFECTIVE DATE. The Plan shall be effective as of the first date that it
shall have been approved by both the Board and the shareholders of the Company.

 

ARTICLE 3

DEFINITIONS

 

3.1 DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context. The following words and phrases shall have the following meanings:

 

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Performance Award, Dividend Equivalent Award, or Other Stock-Based Award, or any
other right or interest relating to Stock or cash, granted to a Participant
under the Plan.



--------------------------------------------------------------------------------

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(f) “Committee” means the committee of the Board described in Article 4.

 

(g) “Company” means Global Payments Inc., a Georgia corporation.

 

(h) “Continuous Status as a Participant” means the absence of any interruption
or termination of service as an employee, officer or director of the Company, as
applicable, as determined in accordance with Section 13.13.

 

(j) “Covered Employee” means a covered employee as defined in Code Section
162(m)(3).

 

(j) “Disability” shall mean any illness or other physical or mental condition of
a Participant that renders the Participant incapable of performing his customary
and usual duties for the Company, or any medically determinable illness or other
physical or mental condition resulting from a bodily injury, disease or mental
disorder which, in the judgment of the Committee, is permanent and continuous in
nature. The Committee may require such medical or other evidence as it deems
necessary to judge the nature and permanency of the Participant’s condition.
Notwithstanding the above, with respect to an Incentive Stock Option, Disability
shall mean Permanent and Total Disability as defined in Section 22(e)(3) of the
Code.

 

(k) “Dividend Equivalent” means a right granted to a Participant under Article
11.

 

(l) “Effective Date” has the meaning assigned such term in Section 2.1.

 

(m) “Eligible Participant” means an employee, officer or director of the Company
or any Affiliate.

 

(n) “Exchange” means the Nasdaq National Market, the New York Stock Exchange or
any other national securities exchange on which the Stock may from time to time
be listed or traded.

 

2



--------------------------------------------------------------------------------

(o) “Fair Market Value”, on any date, means (i) if the Stock is listed on a
securities exchange or is traded over the Nasdaq National Market, the closing
sales price on such exchange or over such system on such date or, in the absence
of reported sales on such date, the closing sales price on the immediately
preceding date on which sales were reported, or (ii) if the Stock is not listed
on a securities exchange or traded over the Nasdaq National Market, the mean
between the bid and offered prices as quoted by Nasdaq for such date, provided
that if it is determined that the fair market value is not properly reflected by
such Nasdaq quotations, Fair Market Value will be determined by such other
method as the Committee determines in good faith to be reasonable.

 

(p) “Grant Date” means the date an Award is made by the Committee.

 

(q) “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

 

(r) “Non-Employee Director” means a director of the Company who is not a common
law employee of the Company or any Affiliate.

 

(s) “Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.

 

(t) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Non-Qualified Stock Option.

 

(u) “Other Stock-Based Award” means a right, granted to a Participant under
Article 12, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

 

(v) “Parent” means a corporation which owns or beneficially owns a majority of
the outstanding voting stock or voting power of the Company. Notwithstanding the
above, with respect to an Incentive Stock Option, Parent shall have the meaning
set forth in Section 424(e) of the Code.

 

(w) “Participant” means a person who, as an employee, officer or director of the
Company or any Affiliate, has been granted an Award under the Plan; provided
that in the case of the death of a Participant, the term “Participant” refers to
a beneficiary designated pursuant to Section 13.6 or the legal guardian or other
legal representative acting in a fiduciary capacity on behalf of the Participant
under applicable state law and court supervision.

 

(x) “Performance Award” means Performance Shares or Performance Units granted
pursuant to Article 9.

 

3



--------------------------------------------------------------------------------

(y) “Performance Share” means any right granted to a Participant under Article 9
to a unit to be valued by reference to a designated number of Shares to be paid
upon achievement of such performance goals as the Committee establishes with
regard to such Performance Share.

 

(z) “Performance Unit” means a right granted to a Participant under Article 9 to
a unit valued by reference to a designated amount of cash or property other than
Shares to be paid to the Participant upon achievement of such performance goals
as the Committee establishes with regard to such Performance Unit.

 

(aa) “Plan” means the Global Payments Inc. Amended and Restated 2000 Long-Term
Incentive Plan, as amended from time to time.

 

(bb) “Qualified Performance-Based Award” means (i) a Performance Award,
Restricted Stock Award or Other Stock-Based Award that is intended to qualify
for the Section 162(m) Exemption and is made subject to performance goals based
on Qualified Performance Criteria as set forth in Section 13.12(b), or (ii) an
Option or SAR having an exercise price equal to or greater than the Fair Market
Value of the underlying Stock as of the Grant Date.

 

(cc) “Qualified Performance Criteria” means one or more of the performance
criteria listed in Section 13.12(b) upon which performance goals for certain
Qualified Performance-Based Awards may be established by the Committee.

 

(dd) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

 

(ee) “Retirement” in the case of an employee means termination of employment
with the Company or an Affiliate after attaining a total combination of age and
years of service of at least 70; provided, however, that a termination of
employment prior to age 60 shall not constitute Retirement for purposes of the
Plan unless the Participant shall have given 12 months advance written notice to
the Company of his or her intent to retire, or the Company shall have expressly
waived such prior notice. “Retirement” in the case of a non-employee director of
the Company means retirement of the director in accordance with the provisions
of the Company’s bylaws as in effect from time to time or the failure to be
re-elected or re-nominated as a director.

 

(ff) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in Section
162(m)(4)(C) of the Code or any successor provision thereto.

 

4



--------------------------------------------------------------------------------

(gg) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 14.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 14.1.

 

(hh) “Stock” means the no par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Article
14.

 

(ii) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

 

(jj) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(kk) “1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(ll) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

ARTICLE 4

ADMINISTRATION

 

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. It is intended that at least two of the directors appointed to serve on
the Committee shall be “non-employee directors” (within the meaning of Rule
16b-3 promulgated under the 1934 Act) and “outside directors” (within the
meaning of Code Section 162(m) and the regulations thereunder) and that any such
members of the Committee who do not so qualify shall abstain from participating
in any decision to make or administer Awards that are made to Eligible
Participants who at the time of consideration for such Award are, or who are
anticipated to be become, either (i) Covered Employees or (ii) persons subject
to the short-swing profit rules of Section 16 of the 1934 Act. However, the mere
fact that a Committee member shall fail to qualify under either of the foregoing
requirements or shall fail to abstain from such action shall not invalidate any
Award made by the Committee which Award is otherwise validly made under the
Plan. The members of the Committee shall be appointed by, and may be changed at
any time and from time to time in the discretion of, the Board. The Board may
reserve to itself any or all of the authority and

 

5



--------------------------------------------------------------------------------

responsibility of the Committee under the Plan or may act as administrator of
the Plan for any and all purposes. To the extent the Board has reserved any
authority and responsibility or during any time that the Board is acting as
administrator of the Plan, it shall have all the powers of the Committee
hereunder, and any reference herein to the Committee (other than in this Section
4.1) shall include the Board. To the extent any action of the Board under the
Plan conflicts with actions taken by the Committee, the actions of the Board
shall control.

 

4.2 ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

 

4.3 AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

 

(a) Grant Awards;

 

(b) Designate Participants;

 

(c) Determine the type or types of Awards to be granted to each Participant;

 

(d) Determine the number of Awards to be granted and the number of Shares to
which an Award will relate;

 

(e) Determine the terms and conditions of any Award granted under the Plan,
including but not limited to, the exercise price, grant price, or purchase
price, any restrictions or limitations on the Award, any schedule for lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, based in each case on such considerations as
the Committee in its sole discretion determines;

 

(f) Accelerate the vesting, exercisability or lapse of restrictions of any
outstanding Award, based in each case on such considerations as the Committee in
its sole discretion determines;

 

6



--------------------------------------------------------------------------------

(g) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

 

(h) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

 

(i) Decide all other matters that must be determined in connection with an
Award;

 

(j) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

 

(k) Make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

(l) Amend the Plan or any Award Certificate as provided herein; and

 

(m) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan.

 

Notwithstanding the foregoing, grants of Awards hereunder to Non-Employee
Directors shall be made only in accordance with the terms, conditions and
parameters established from time to time for the compensation of the Company’s
Non-Employee Directors, and the Committee may not make discretionary grants
hereunder to Non-Employee Directors.

 

Notwithstanding the above, the Board or the Committee may expressly delegate to
a special committee consisting of one or more directors who are also officers of
the Company some or all of the Committee’s authority under subsections (a)
through (i) above, except that no delegation of its duties and responsibilities
may be made to officers of the Company with respect to Awards to Eligible
Participants who are, or who are anticipated to be become, either (i) Covered
Employees or (ii) persons subject to the short-swing profit rules of Section 16
of the 1934 Act. The acts of such delegates shall be treated hereunder as acts
of the Committee and such delegates shall report to the Committee regarding the
delegated duties and responsibilities.

 

4.4. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Section 14.1, the
aggregate number of Shares reserved and available for Awards or which may be
used to provide a basis of measurement for or to determine the value of an Award
(such as with a Stock Appreciation Right or Performance Award) shall be
6,000,000. Not more than 15% of such aggregate number of Shares may be granted
as Awards of Restricted Stock, Performance Shares or unrestricted Stock.

 

5.2. LAPSED AWARDS. To the extent that an Award is canceled, terminates,
expires, is forfeited or lapses for any reason, any Shares subject to the Award
will again be available for the grant of Awards under the Plan and Shares
subject to Awards settled in cash will be available for the grant of Awards
under the Plan.

 

5.3. STOCK DISTRIBUTED. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

 

5.4. LIMITATION ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 14.1), the maximum
number of Shares with respect to one or more Awards, including Options and/or
SARs, that may be granted during any one calendar year under the Plan to any one
Participant shall be 300,000. The maximum fair market value (measured as of the
Grant Date) of any Awards other than Options, SARs or Restricted Stock Awards
that may be received by any one Participant (less any consideration paid by the
Participant for such Award) during any one calendar year under the Plan shall be
$5,000,000.

 

ARTICLE 6

ELIGIBILITY

 

6.1. GENERAL. Awards may be granted only to Eligible Participants; except that
Incentive Stock Options may not be granted to Eligible Participants who are not
employees of the Company or a Parent or Subsidiary as defined in Section 424(e)
and (f) of the Code.

 

8



--------------------------------------------------------------------------------

ARTICLE 7

STOCK OPTIONS

 

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the Grant Date.

 

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested. The Committee may waive any exercise or vesting
provisions at any time in whole or in part based upon factors as the Committee
may determine in its sole discretion so that the Option becomes exercisable or
vested at an earlier date. The Committee may permit an arrangement whereby
receipt of Stock upon exercise of an Option is delayed until a specified future
date.

 

(c) PAYMENT. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants; provided, however, that if Shares are used to pay
the exercise price of an Option, such Shares must have been held by the
Participant for at least six months.

 

(d) EXERCISE TERM. In no event may any Option be exercisable for more than ten
years from the Grant Date.

 

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

 

(a) LAPSE OF OPTION. An Incentive Stock Option shall lapse upon the earliest of
the following circumstances; provided, however, that the Committee may, prior to
the lapse of the Incentive Stock Option under the circumstances described in
subsections (3), (4) and (5) below, provide in writing that the Option will
extend until a later date, but if an Option is so extended and is exercised
after the dates specified in subsections (3) and (4) below, it will
automatically become a Non-Qualified Stock Option:

 

(1) The expiration date set forth in the Award Certificate.

 

9



--------------------------------------------------------------------------------

(2) The tenth anniversary of the Grant Date.

 

(3) Three months after termination of the Participant’s Continuous Status as a
Participant for any reason other than the Participant’s Disability or death.

 

(4) One year after the termination of the Participant’s Continuous Status as a
Participant by reason of the Participant’s Disability.

 

(5) One year after the termination of the Participant’s death if the Participant
dies while employed, or during the three-month period described in paragraph (3)
or during the one-year period described in paragraph (4) and before the Option
otherwise lapses.

 

If a Participant exercises an Option after termination of employment, the Option
may be exercised only with respect to the Shares that were otherwise vested on
the Participant’s termination of employment, including any shares that vested as
of the termination date by reason of acceleration. Upon the Participant’s death,
any exercisable Options may be exercised by the Participant’s beneficiary,
determined in accordance with Section 13.6.

 

(b) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
are first exercisable by a Participant in any calendar year may not exceed
$100,000.00.

 

(c) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, owns stock possessing more than ten percent
of the total combined voting power of all classes of stock of the Company or any
Parent or Subsidiary unless the exercise price per share of such Option is at
least 110% of the Fair Market Value per Share at the Grant Date and the Option
expires no later than five years after the Grant Date.

 

(d) EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the Effective Date.

 

(e) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

 

(f) ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock Option to
a person who is not at the Grant Date an employee of the Company or a Parent or
Subsidiary.

 

10



--------------------------------------------------------------------------------

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1. GRANT OF STOCK APPRECIATION RIGHTS. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

 

(a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted has the right to receive the excess, if any,
of:

 

(1) The Fair Market Value of one Share on the date of exercise; over

 

(2) The grant price of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date.

 

(b) OTHER TERMS. All awards of Stock Appreciation Rights shall be evidenced by
an Award Certificate. The terms, methods of exercise, methods of settlement,
form of consideration payable in settlement, and any other terms and conditions
of any Stock Appreciation Right shall be determined by the Committee at the time
of the grant of the Award and shall be reflected in the Award Certificate.

 

ARTICLE 9

PERFORMANCE AWARDS

 

9.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares or Performance Units to Participants on such terms and
conditions as may be selected by the Committee. The Committee shall have the
complete discretion to determine the number of Performance Shares or Performance
Units granted to each Participant, subject to Section 5.4, and to designate the
provisions of such Performance Awards as provided in Section 4.3.

 

9.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any one or more of the Qualified
Performance Criteria listed in Section 13.12(b) or any other criteria selected
by the Committee. Such performance goals may be described in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department or function within the Company
or an Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate

 

11



--------------------------------------------------------------------------------

conducts its business, or other events or circumstances render performance goals
to be unsuitable, the Committee may modify such performance goals in whole or in
part, as the Committee deems appropriate. If a Participant is promoted, demoted
or transferred to a different business unit or function during a performance
period, the Committee may determine that the performance goals or performance
period are no longer appropriate and may (i) adjust, change or eliminate the
performance goals or the applicable performance period as it deems appropriate
to make such goals and period comparable to the initial goals and period, or
(ii) make a cash payment to the participant in an amount determined by the
Committee. The foregoing two sentences shall not apply with respect to a
Performance Award that is intended to be a Qualified Performance-Based Award.

 

9.3. RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent cash value, if the performance goals established by
the Committee are achieved and the other terms and conditions thereof are
satisfied. The grant of a Performance Unit to a Participant will entitle the
Participant to receive at a specified later time a specified dollar value in
cash or property other than Shares, variable under conditions specified in the
Award, if the performance goals in the Award are achieved and the other terms
and conditions thereof are satisfied. The Committee shall set performance goals
and other terms or conditions to payment of the Performance Awards in its
discretion which, depending on the extent to which they are met, will determine
the number and value of the Performance Award that will be paid to the
Participant.

 

9.4. OTHER TERMS. Performance Awards may be payable in cash, Stock, or other
property, and have such other terms and conditions as determined by the
Committee and reflected in the Award Certificate.

 

ARTICLE 10

RESTRICTED STOCK AWARDS

 

10.1. GRANT OF RESTRICTED STOCK. The Committee is authorized to make Awards of
Restricted Stock to Participants in such amounts and subject to such terms and
conditions as may be selected by the Committee.

 

10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times, under
such circumstances, in such installments, upon the satisfaction of performance
goals or otherwise, as the Committee determines at the time of the grant of the
Award or thereafter. Except as otherwise provided in an Award Certificate, the
Participant shall have all of the rights of a shareholder with respect to the
Restricted Stock.

 

12



--------------------------------------------------------------------------------

10.3. FORFEITURE. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock
that is at that time subject to restrictions shall be forfeited; provided,
however, that the Committee may provide in any Award Certificate that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and the Committee may in other cases waive in whole or in part
restrictions or forfeiture conditions relating to Restricted Stock.

 

10.4. CERTIFICATES FOR RESTRICTED STOCK. An Award of Restricted Stock shall be
evidenced by an Award Certificate setting forth the terms, conditions, and
restrictions applicable to share of Restricted Stock. Shares of Restricted Stock
shall be delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

 

ARTICLE 11

DIVIDEND EQUIVALENTS

 

11.1 GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal to dividends with respect to all or a portion of the
number of Shares of Stock subject to an Award, as determined by the Committee.
The Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares of Stock, or
otherwise reinvested.

 

ARTICLE 12

STOCK OR OTHER STOCK-BASED AWARDS

 

12.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares, as deemed by the Committee to be
consistent with the purposes of the Plan, including without limitation Shares
awarded purely as a “bonus” and not subject to any restrictions or conditions,
convertible or exchangeable debt securities, other rights convertible or
exchangeable into Shares, and Awards valued by reference to book value of Shares
or the value of securities of or the performance of specified Parents or
Subsidiaries. The Committee shall determine the terms and conditions of such
Awards.

 

13



--------------------------------------------------------------------------------

ARTICLE 13

PROVISIONS APPLICABLE TO AWARDS

 

13.1. STAND-ALONE, TANDEM, AND SUBSTITUTE AWARDS. Awards granted under the Plan
may, in the discretion of the Committee, be granted either alone or in addition
to, in tandem with, or in substitution for, any other Award granted under the
Plan. If an Award is granted in substitution for another Award, the Committee
may require the surrender of such other Award in consideration of the grant of
the new Award. Awards granted in addition to or in tandem with other Awards may
be granted either at the same time as or at a different time from the grant of
such other Awards.

 

13.2. EXCHANGE PROVISIONS. Subject to Section 15.2, the Committee may at any
time offer to exchange or buy out any previously granted Award for a payment in
cash, Stock, or another Award (subject to Section 14.1), based on the terms and
conditions the Committee determines and communicates to the Participant at the
time the offer is made, and after taking into account the tax, securities and
accounting effects of such an exchange.

 

13.3. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or a Stock Appreciation Right granted in tandem with an Option exceed a
period of ten years from its Grant Date (or, if Section 7.2(c) applies, five
years from its Grant Date).

 

13.4. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law or Award Certificate, payments or transfers to be made by the
Company or an Affiliate on the grant or exercise of an Award may be made in such
form as the Committee determines at or after the Grant Date, including without
limitation, cash, Stock, other Awards, or other property, or any combination,
and may be made in a single payment or transfer, in installments, or on a
deferred basis, in each case determined in accordance with rules adopted by, and
at the discretion of, the Committee.

 

13.5. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution or, except in the case of an Incentive Stock
Option, pursuant to a domestic relations order that would satisfy Section
414(p)(1)(A) of the Code if such Section applied to an Award under the Plan;
provided, however, that the Committee may (but need not) permit other transfers
where the Committee concludes that such transferability (i) does not result in
accelerated taxation, (ii) does not cause any Option intended to be an Incentive
Stock Option to fail to be described in Code Section 422(b), and (iii) is
otherwise appropriate and desirable,

 

14



--------------------------------------------------------------------------------

taking into account any factors deemed relevant, including without limitation,
state or federal tax or securities laws applicable to transferable Awards.

 

13.6 BENEFICIARIES. Notwithstanding Section 13.5, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

 

13.7. STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

 

13.8 ACCELERATION UPON DEATH OR DISABILITY. Notwithstanding any other provision
in the Plan or any Participant’s Award Certificate to the contrary, upon the
Participant’s death or Disability during his Continuous Status as a Participant,
all of such Participant’s outstanding Options, Stock Appreciation Rights, and
other Awards in the nature of rights that may be exercised shall become fully
exercisable and all restrictions on his outstanding Awards shall lapse. Any
Option or Stock Appreciation Rights Awards shall thereafter continue or lapse in
accordance with the other provisions of the Plan and the Award Certificate. To
the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(b), the excess Options shall be
deemed to be Non-Qualified Stock Options.

 

13.9. ACCELERATION FOR ANY OTHER REASON. Regardless of whether an event has
occurred as described in Section 13.8 above, the Committee may in its sole
discretion at any time determine that all or a portion of a Participant’s
Options, Stock Appreciation Rights, and other Awards in the nature of rights
that may be exercised shall become fully or partially exercisable, and/or that
all or a part of the restrictions on all or a portion of the Participant’s
outstanding Awards shall lapse, in each case, as of such date as the Committee
may, in its sole discretion, declare. The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 13.9.

 

15



--------------------------------------------------------------------------------

13.10 EFFECT OF ACCELERATION. If an Award is accelerated under Section 13.9, the
Committee may, in its sole discretion, provide (i) that the Award will expire
after a designated period of time after such acceleration to the extent not then
exercised, (ii) that the Award will be settled in cash rather than Stock, (iii)
that the Award will be assumed by another party to a transaction giving rise to
the acceleration or otherwise be equitably converted or substituted in
connection with such transaction, (iv) that the Award may be settled by payment
in cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, or (v) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated. To the
extent that such acceleration causes Incentive Stock Options to exceed the
dollar limitation set forth in Section 7.2(b), the excess Options shall be
deemed to be Non-Qualified Stock Options.

 

13.11 RETIREMENT. Notwithstanding any other provision in the Plan or any
Participant’s Award Certificate to the contrary, upon the Participant’s
Retirement (as defined in Section 3.1), all of his outstanding Options, Stock
Appreciation Rights, and other Awards in the nature of rights that may be
exercised shall become fully exercisable and all restrictions on the
Participant’s outstanding Awards shall lapse. Any Options or Stock Appreciation
Rights held by the Participant shall remain exercisable until the earlier of (i)
the original expiration date of the Option, or (ii) the fifth anniversary of the
Participant’s Retirement. To the extent that this provision causes any Incentive
Stock Options to fail to meet the requirements of Code Section 422, such Options
shall be deemed to be Non-Qualified Stock Options.

 

13.12. QUALIFIED PERFORMANCE-BASED AWARDS.

 

(a) The provisions of the Plan are intended to ensure that all Options and Stock
Appreciation Rights granted hereunder to any Covered Employee qualify for the
Section 162(m) Exemption.

 

(b) When granting any Performance Award, Restricted Stock or Other Stock-Based
Award other than Options or Stock Appreciation Rights, the Committee may
designate such Award as a Qualified Performance-Based Award, based upon a
determination that the recipient is or may be a Covered Employee with respect to
such Award, and the Committee wishes such Award to qualify for the Section
162(m) Exemption. If an Award is so designated, the Committee shall establish
performance goals for such Award within the time period prescribed by Section
162(m) of the Code based on one or more of the following Qualified Performance
Criteria, which may be expressed in terms of Company-wide objectives or in terms
of objectives that relate to the performance of an Affiliate or a division,
region, department or function within the Company or an Affiliate: (1) return on
equity, (2) return on assets, (3) stock price, (4) total shareholder return
(stock price appreciation plus reinvested dividends) relative to a defined
comparison group or target over a specific performance period, (5) revenue,

 

16



--------------------------------------------------------------------------------

(6) profit contribution, (7) net income, (8) EBIT (earnings before interest and
taxes), (9) EBITDA (earnings before interest, depreciation, taxes and
amortization), (10) earnings per share, (11) operating income, or (12) margin
percentage of revenue. The performance goal may be stated in terms of a dollar
amount, a percentage increase, a target percentage, an amount or percent of
change over time, or any other objectively determinable measure.

 

(c) Each Qualified Performance-Based Award (other than an Option or Stock
Appreciation Right) shall be earned, vested and payable (as applicable) only
upon the achievement of performance goals established by the Committee based
upon one or more of the Qualified Performance Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided that the Committee may
provide, either in connection with the grant thereof or by amendment thereafter,
that achievement of such performance goals will be waived upon the death,
Disability or Retirement of the Participant.

 

(d) Any payment of a Qualified Performance-Based Award granted with performance
goals shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in subsection (c), no Qualified
Performance-Based Award may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under the Plan with respect to a
Qualified Performance-Based Award under the Plan, in any manner to waive the
achievement of the applicable performance goal based on Qualified Performance
Criteria or to increase the amount payable pursuant thereto or the value
thereof, or otherwise in a manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption.

 

(e) Section 5.4 sets forth the maximum number of Shares or dollar value that may
be granted in any one-year period to a Participant.

 

13.13. TERMINATION OF EMPLOYMENT. Whether military, government or other service
or other leave of absence shall constitute a termination of employment shall be
determined in each case by the Committee at its discretion, and any
determination by the Committee shall be final and conclusive. A Participant’s
Continuous Status as a Participant shall not be deemed to terminate (i) in the
case of any leave of absence authorized in writing by the Company prior to its
commencement, (ii) in a circumstance in which a Participant transfers from the
Company to an Affiliate, transfers from an Affiliate to the Company, or
transfers from one Affiliate to another Affiliate, or (iii) in the discretion of
the Committee as specified at or prior to such occurrence, in the case of a
spin-off, sale or disposition of the Participant’s employer from the Company or
any Affiliate. To the extent that this provision causes Incentive Stock Options
to extend beyond three months from the date a Participant is deemed to be an
employee of the

 

17



--------------------------------------------------------------------------------

Company, a Parent or Subsidiary for purposes of Sections 424(e) and 424(f) of
the Code, the Options held by such Participant shall be deemed to be
Non-Qualified Stock Options.

 

ARTICLE 14

CHANGES IN CAPITAL STRUCTURE

 

14.1. GENERAL. In the event of a corporate event or transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust Awards to preserve the benefits or
potential benefits of the Awards. Action by the Committee may include: (i)
adjustment of the number and kind of shares which may be delivered under the
Plan; (ii) adjustment of the number and kind of shares subject to outstanding
Awards; (iii) adjustment of the exercise price of outstanding Awards or the
measure to be used to determine the amount of the benefit payable on an Award;
and (iv) any other adjustments that the Committee determines to be equitable. In
addition, the Committee may, in its sole discretion, provide (i) that Awards
will be settled in cash rather than Stock, (ii) that Awards will become
immediately vested and exercisable and will expire after a designated period of
time to the extent not then exercised, (iii) that Awards will be assumed by
another party to a transaction or otherwise be equitably converted or
substituted in connection with such transaction, (iv) that outstanding Awards
may be settled by payment in cash or cash equivalents equal to the excess of the
Fair Market Value of the underlying Stock, as of a specified date associated
with the transaction, over the exercise price of the Award, or (v) any
combination of the foregoing. The Committee’s determination need not be uniform
and may be different for different Participants whether or not such Participants
are similarly situated. Without limiting the foregoing, in the event of a
subdivision of the outstanding Stock (stock-split), a declaration of a dividend
payable in Shares, or a combination or consolidation of the outstanding Stock
into a lesser number of Shares, the authorization limits under Section 5.1 and
5.4 shall automatically be adjusted proportionately, and the Shares then subject
to each Award shall automatically be adjusted proportionately without any change
in the aggregate purchase price therefor.

 

ARTICLE 15

AMENDMENT, MODIFICATION AND TERMINATION

 

15.1. AMENDMENT, MODIFICATION AND TERMINATION. The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
shareholder approval; provided, however, that the Board or Committee may
condition any other amendment or modification on the approval of shareholders of
the Company for any reason, including by reason of such approval being necessary
or deemed advisable to (i) permit Awards made hereunder to be exempt from
liability under Section 16(b) of the 1934 Act, (ii) to comply with the listing
or other requirements of an Exchange, or (iii) to satisfy any other tax,
securities or other applicable laws, policies or regulations.

 

18



--------------------------------------------------------------------------------

15.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);

 

(b) The original term of any Option may not be extended without the prior
approval of the shareholders of the Company;

 

(c) Except as otherwise provided in Article 14, the exercise price of any Option
may not be reduced, directly or indirectly, without the prior approval of the
shareholders of the Company; and

 

(d) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby.

 

 

ARTICLE 16

GENERAL PROVISIONS

 

16.1. NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Participant shall have any claim to be granted any Award under the
Plan. Neither the Company, its Affiliates nor the Committee is obligated to
treat Participants or Eligible Participants uniformly, and determinations made
under the Plan may be made by the Committee selectively among Eligible
Participants who receive, or are eligible to receive, Awards (whether or not
such Eligible Participants are similarly situated).

 

16.2. NO SHAREHOLDER RIGHTS. No Award gives a Participant any of the rights of a
shareholder of the Company unless and until Shares are in fact issued to such
person in connection with such Award.

 

16.3. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan. If Shares are surrendered to the

 

19



--------------------------------------------------------------------------------

Company to satisfy withholding obligations in excess of the minimum withholding
obligation, such Shares must have been held by the Participant as fully vested
shares for at least six months. With respect to withholding required upon any
taxable event under the Plan, the Committee may, at the time the Award is
granted or thereafter, require or permit that any such withholding requirement
be satisfied, in whole or in part, by withholding from the Award Shares having a
Fair Market Value on the date of withholding equal to the minimum amount (and
not any greater amount) required to be withheld for tax purposes, all in
accordance with such procedures as the Committee establishes.

 

16.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer or director at
any time, nor confer upon any Participant any right to continue as an employee,
officer or director of the Company or any Affiliate, whether for the duration of
a Participant’s Award or otherwise.

 

16.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.

 

16.6. INDEMNIFICATION. To the extent allowable under applicable law, each member
of the Committee shall be indemnified and held harmless by the Company from any
loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by such member in connection with or resulting from any claim, action,
suit, or proceeding to which such member may be a party or in which he may be
involved by reason of any action or failure to act under the Plan and against
and from any and all amounts paid by such member in satisfaction of judgment in
such action, suit, or proceeding against him provided he gives the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or Bylaws, as a matter of law, or otherwise, or any power that the Company may
have to indemnify them or hold them harmless.

 

16.7. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

 

16.8. EXPENSES. The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 

20



--------------------------------------------------------------------------------

16.9. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

16.10. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

16.11. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up.

 

16.12. GOVERNMENT AND OTHER REGULATIONS.

 

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

 

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

21



--------------------------------------------------------------------------------

16.13. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Georgia.

 

16.14 ADDITIONAL PROVISIONS. Each Award Certificate may contain such other terms
and conditions as the Committee may determine; provided that such other terms
and conditions are not inconsistent with the provisions of the Plan.

 

16.15. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to issue or assume Awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

The foregoing is hereby acknowledged as being the Global Payments Inc. Amended
and Restated 2000 Long-Term Incentive Plan as adopted by the Board on September
18, 2002, as submitted to the shareholders for approval at the Company’s 2002
Annual Meeting.

 

GLOBAL PAYMENTS INC.

By:

 

/s/ Suellyn P. Tornay

--------------------------------------------------------------------------------

   

      Suellyn P. Tornay

Its:

 

      General Counsel

 

22